DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 07/15/2022 has been entered.  Claims 1, 3-15, and 19-20 remain pending in the application.  Claims 2 and 16-18 have been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Sebastien Clark (Reg. No. 56,651) on 08/01/2022.

The following claims of the application have been amended as follows:

9. (Currently Amended) An exhaust case assembly for a gas turbine engine having a turbine rotor mounted for rotation about an engine axis, the turbine rotor having a set of turbine blades; the exhaust case assembly comprising: 
a flange ring having a monolithic body including an outer annular wall and an inner containment ring spaced radially inward from the outer annular wall, the outer annular wall having a flange bolted to an associated flange of an adjacent turbine case surrounding the set of turbine blades, and 
a sheet metal outer case extending axially from the outer annular wall of the flange ring, the sheet metal outer case welded to the outer annular wall of the flange ring at a weld joint disposed in a blade containment zone axially spanning the set of turbine blades, the inner containment ring extending axially from a first location on a first side of the weld joint to a second location on a second opposite side of the weld joint;
wherein the flange of the outer annular wall is disposed in the blade containment zone.

15. (Currently Amended) A gas turbine engine comprising: 
a turbine including a turbine rotor having a set of turbine blades mounted for rotation about an axis, and 
a turbine case surrounding the set of turbine blades, the turbine case having a blade containment zone extending axially from a first location on a first side of the turbine rotor to a second location on a second opposed side of the turbine rotor, the turbine case having a monolithic body including an outer annular wall having a localized weakness point disposed in the blade containment zone, the localized weakness point including a weld joint between a first and a second casing member, the monolithic body further including an inner containment ring integrally connected to the outer annular wall and spaced radially [[inwardly]] inward therefrom so as to define an annular gap, the inner containment ring having a thickness selected to contain a turbine blade in an event of a blade ejection, the inner containment ring axially spanning the localized weakness point in the outer annular wall,
wherein the first casing member has a flange bolted to a third casing member, the flange disposed in the blade containment zone.


The above changes to the claims have been made to address claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Chatelois et al. (U.S. 8,662,824), Macchia et al. (US 2012/0082541 A1), and Lefebvre et al. (US 2011/0036068 A1).
Regarding claim 1, Chatelois et al. fails to disclose or suggest wherein the outer annular wall of the first casing member has a flange bolted to a third casing member, the flange disposed in the blade containment zone.  Fig. 2 of Chatelois et al. fails to disclose of a flange bolted to a third casing member, wherein the flange is disposed in the blade containment zone.  
	Claims 3-8 are allowable, as they are dependent on claim 1.
	Claim 9 is allowable for the same the reasons as set forth in claim 1 above.
Claims 10-14 are allowable, as they are dependent on claim 9.
Claim 15 is allowable for the same the reasons as set forth in claim 1 above.
Claims 19-20 are allowable, as they are dependent on claim 15.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/02/2022